Citation Nr: 1009137	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to July 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding has been associated with the 
claim file.

The above issue was previously before the Board in August 
2009 at which time it was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

There is no evidence of a back disorder, to include 
degenerative disease of the lumbar spine with old compression 
fracture of L4 with post traumatic degenerative changes in 
service or within a year from service, and no competent 
evidence linking the Veteran's current degenerative disease 
of the lumbar spine with his period of service.  


CONCLUSION OF LAW

Service connection for a back disorder, to include 
degenerative disease of the lumbar spine with old compression 
fracture of L4 with post traumatic degenerative changes, is 
not established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disorder.  
Specifically, the Veteran alleges that he injured his back in 
service in 1957 which resulted in a pilonidal cyst for which 
he was treated in May 1960, also in service.  He contends 
that these incidents caused his current degenerative disease 
of the lumbar spine.  

Legal Criteria 

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person may provide eyewitness account of medical symptoms).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.")).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Factual Background

The Veteran's enlistment physical of January 1957 shows the 
Veteran's spine to be normal.  Records of May 1960 show the 
Veteran was treated for a pilonidal cyst on the presacral 
region.  He underwent an excision of the pilonidal cyst that 
same month and recovered without any sequela.  A separation 
physical of July 1960 shows the Veteran's spine to be normal.

March 1997 X-rays of the lumbar spine show an old compression 
fracture of T4 with superimposed traumatic osteoarthritis.

VA outpatient treatment records of February 2004 show the 
Veteran sought treatment for low back pain due to an old 
compression fracture and arthritis.  

A December 2004 letter from the Veteran's VA physician states 
that the Veteran has had ongoing complaints of low back pain.  
He stated that the Veteran reported that he had a severe 
injury to the back while in service when he was thrown three 
feet and landed square on his tailbone during a storm while 
on board the ship.  The Veteran denied any other back 
injuries.  Finally, he stated that a recent X-ray showed an 
old severe burst fracture of L4 with bridging anterior and 
left sided hypertrophic changes L3-L4.  

A lumbosacral spine X-ray of December 2004 shows a remote 
severe probable burst fracture L4 with bridging anterior and 
left-sided hypertrophic changes L3-4 and less significantly 
L4-5.  

Additional VA outpatient treatment records of December 2004 
show the Veteran sought treatment for ongoing low back pain.

At the Travel Board hearing of June 2009 the Veteran 
testified that while assigned to a ship in service, he 
injured his back when he fell about three feet during a 
storm, hit his spine on a cable line and blacked out.  He 
further testified that the injury later caused a pilonidal 
cyst which ultimately required surgery in May 1960.  He 
indicated that the doctors stated that the injury could have 
caused the cyst.  He also testified that he continued to have 
treatment after service with private physicians.  

A VA examination report of October 2009 notes that the 
Veteran reported a past history of a burst fracture of L4 
secondary to an injury on board a ship in service in 1957.  
He further claimed that a pilonidal cyst resulted from the 
same injury.  He reported he got some treatment at sick bay 
for a short time.  After a physical examination the examiner 
diagnosed the Veteran with degenerative disease of the lumbar 
spine with old compression fracture of L4 with post traumatic 
degenerative changes, and history of excised pilonidal cyst 
with no residuals.  The examiner opined that the Veteran's 
degenerative arthritis of the lumbar spine with old 
compression fracture of L4 is less likely as not (less than 
50/50 probability) caused by or a result of the alleged in 
service back injury in 1957.  The examiner reasoned that he 
was not able to find any documentation of any back injury in 
the service medical records.  He further opined that the 
degenerative disease of the lumbar spine with old compression 
fracture of L4 is not caused by or the result of the 
pilonidal surgery performed during active duty.  He reasoned 
that pilonidal cysts are the result of occlusion of an 
anatomical congenital malformation known as pilonidal sinus.  
This is a relatively common congenital malformation.  There 
is no documentation in the medical literature supporting a 
connection between this congenital malformation or corrective 
surgery for it and degenerative disease of the lumbar spine.

Analysis

Given the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  There is no 
evidence of a back disorder during service or within one year 
after separation from active service.  As noted above, the 
Veteran's July 1960 separation examination revealed a normal 
spine and the first indication of a back disorder is dated in 
March 1997.  While the Veteran's VA physician, in a letter of 
December 2004, appears to state that the Veteran's back 
disability is related to an injury in service, it appears 
that the physician was simply restating the Veteran's 
reported history, rather than providing an opinion based on a 
review of the medical records, particularly the claims file.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).  

The Board finds the October 2009 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the Veteran's current back disability.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
October 2009 VA examiner reviewed the Veteran's service 
treatment records as well as current VA treatment records and 
discussed all relevant evidence regarding the Veteran's back 
disability.  The examiner provided reasons and bases for his 
conclusion and pointed to evidence which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As noted 
above, the October 2009 VA examiner indicated that the 
Veteran's service treatment records did not contain any 
treatment for or documentation of an injury to the back in 
service.  Furthermore, he explained that pilonidal cysts are 
a congenital malformation known as pilonidal sinus and that 
there is no documentation in the medical literature 
supporting a connection between pilonidal cysts or surgery 
for the same and degenerative disease.

The Board must also note the 37 years between the Veteran's 
separation from service in 1960 and the first report of a 
back disability in March 1997.  Such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The Veteran's claim for service connection includes his own 
assertion that his current back disability is related to 
service.  The Board does not doubt the sincerity of the 
Veteran's beliefs that his current back disability is due to 
his active military service.  Nevertheless, as a lay person 
not trained in medicine, his opinion that his current 
disability is causally related to active service is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  In 
addition, while the Veteran is competent to report an injury, 
the same is not supported by the objective evidence of 
record.  Moreover, the Veteran's reports of the injury are 
inconsistent and therefore unreliable.  Specifically, the 
Board notes that the Veteran's physician stated in December 
2004 that the Veteran had reported that when he fell in 
service, he landed square on his tailbone jarring his spine.  
At the Travel Board hearing in June 2009, the Veteran 
testified that when he fell in service he hit his back with a 
cable and then passed out.  The Board finds the reports of 
the injury to be inconsistent and, therefore, unreliable.  

Finally, the Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2009).  The October 2009 VA examiner stated that 
the pilonidal cysts are the result of an anatomical 
congenital malformation.  Therefore, any residual of the 
pilonidal cyst is not subject to service connection.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a back disability, and the appeal is denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2004 and December 2007 
letters and the claim was readjudicated in a January 2010 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Significantly, this notice addressed the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology of the disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  


ORDER

Service connection for a back disorder, to include 
degenerative disease of the lumbar spine with old compression 
fracture of L4 with post traumatic degenerative changes, is 
denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


